Exhibit 12.1 bcfw ratio of earnings to fixed charges footnote (amounts in thousands) 29-Jun-05 13-Apr-06 8 months ended to April 12, 2006 to June 3, 2006 Fiscal Year Ended January 30, 2010 Fiscal Year Ended Earnings: Income (Loss) before Provision for Income Taxes $ $ ) $ ) $ ) $ ) $ $ Plus: Fixed Charges $ ) $ $ $ ) $ $ Fixed Charges: Gross Interest Expense $ Amortization of Deferred Debt Charges $ Estimate of Interest Expense Within Operating Leases $ Ratio of Earnings to Fixed Charges 4.6x * 1.3x 1.4x * Due to losses for the period April 13, 2006 to June 3, 2006 and the fiscal years ended June 2, 2007, May 31, 2008 and May 30, 2009, the coverage ratio was less than 1:1.BCFWC must generateadditional pretax earnings of $ 37.0 million, $ 72.6 million, $73.8 million and $338.6 million respectively to achieve a ratio of 1:1 for the periods.
